FIFTH DIVISION
                          MCFADDEN, C. J.,
      MCMILLIAN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                  September 6, 2019




In the Court of Appeals of Georgia
 A19A1620. STODGHILL v. THE STATE.

      MCFADDEN, Chief Judge.

      After a jury trial, Zane Stodghill was convicted of five counts of aggravated

child molestation, five counts of aggravated sodomy, and three counts of enticing a

child for indecent purposes. The trial court denied Stodghill’s motion for new trial,

and he appeals. Stodghill argues that the evidence does not support the convictions,

that the trial court erred by denying a competency evaluation, and that trial counsel

was ineffective for failing to ask for a continuance. We hold that the evidence was

sufficient to support the convictions, that the trial court did not err by denying a

competency evaluation, and that trial counsel was not ineffective. So we affirm.

      1. Facts.
      “On appeal from a criminal conviction, we view the evidence in the light most

favorable to the verdict, with the defendant no longer enjoying a presumption of

innocence.” Garza v. State, 347 Ga. App. 335 (819 SE2d 497) (2018) (citation

omitted). We do not weigh the evidence or judge the credibility of witnesses, but

determine only whether, after viewing the evidence in the light most favorable to the

prosecution, “any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (III) (B)

(99 SCt 2781, 61 LE2d 560) (1979) (emphasis omitted).

      So viewed, the evidence showed that the victims were three brothers, twins

who were nine years old at the time of their outcries and their younger brother, who

was eight years old at the time of his outcry. Stodghill’s mother occasionally watched

the boys while their father was at work, sometimes over night. Stodghill would bring

the boys into his bedroom, where he would force them to perform oral sex upon him

and anally penetrate them with his penis. Stodghill threatened to hurt them if they told

anyone about the abuse.

      The boys disclosed the abuse to a neighbor couple who watched them. The

couple notified the boys’ father, who took them to a child advocacy center where they



                                           2
were interviewed. Recordings of their interviews were played for the jury and the

boys testified at trial.

       Stodghill argues that the evidence was insufficient to support the convictions

because it consisted exclusively of the victims’ testimony, which was not credible

given certain discrepancies. We disagree because

       the testimony of a single witness is generally sufficient to establish a
       fact. And, to the extent that any witness’ testimony was inconsistent or
       contradicted, we note that it is the function of the jury — not this [c]ourt
       — to resolve such conflicts in the evidence. The jury clearly resolved
       the conflicts against [Stodghill] and we will not disturb the jury’s
       findings on appeal.


McGhee v. State, 263 Ga. App. 762, 763 (1) (589 SE2d 333) (2003) (citations and

punctuation omitted). See OCGA §§ 16-6-2 (a) (2) (defining aggravated sodomy),

16-6-4 (c) (defining aggravated child molestation), 16-6-5 (a) (defining enticing a

child for indecent purposes).

       2. Competency evaluation.

       Stodghill argues that the trial court erred in denying his counsel’s pretrial

request for a competency evaluation of Stodghill. We disagree.




                                            3
      The record shows that the week before the trial, defense counsel made an oral

request for a continuance and for a mental health evaluation of Stodghill’s

competency. Counsel explained that Stodghill was low functioning and that he had

been completely uncommunicative at a meeting the week before. The trial judge

began questioning Stodghill, asking if he knew the charges against him; if he

understood the purpose of a jury trial, the role of the district attorney, and the trial

procedure; if he knew his attorney; if he knew the role of the judge; and whether he

would be able to participate in the trial by communicating with his attorney. Stodghill

answered the trial court’s questions. The judge then gave defense counsel an

opportunity to discuss the case with Stodghill and his family members.

      Afterwards, defense counsel informed the court that Stodghill seemed to

comprehend their discussion and that “based on his demeanor and communication

[that she observed that day, she] would not have requested the mental health

evaluation. . . .” The trial judge stated that “based on everything [he had] seen” he

was denying the motion for a competency evaluation.

             A criminal defendant’s due process right to a fair trial
      encompasses the right not to be tried or convicted while incompetent to
      stand trial. Pursuant to OCGA § 17-7-130 (b) (1), an accused may file
      a motion requesting that the trial court order a competency evaluation.

                                           4
      Although no such motion was filed in this case, constitutional
      guarantees require the trial court to inquire into competency, even where
      state procedures for raising competency are not followed, if evidence of
      incompetence comes to the court’s attention.


             Mental competency is presumed, so absent evidence of a
      defendant’s incompetency, a trial court need not conduct a competency
      hearing. But if the court has sufficient information at the time of trial to
      raise a bona fide doubt about the defendant’s ability to understand the
      proceedings, appreciate their significance, or assist his lawyer in
      presenting his defense, the court must conduct a competency hearing.


Jones v. State, 343 Ga. App. 180, 181-82 (2) (806 SE2d 631) (2017).

      In reviewing the trial court’s decision, we must focus on three factors: “(1)

evidence of the defendant’s irrational behavior; (2) the defendant’s demeanor at trial;

and (3) prior medical opinion regarding the defendant’s competence to stand trial.

Such an analysis focuses on what the trial court did in light of what it knew at the

time of the trial or plea hearing.” Johnson v. State, 209 Ga. App. 514, 516 (2) (433

SE2d 717) (1993) (citation omitted).

      “None of these three factors raised a bona fide doubt about [Stodghill’s] ability

to understand the proceedings, and thus the trial court was not required to conduct a

competency hearing. The record does not show that [Stodghill] engaged in any


                                           5
irrational behavior prior to the start of the trial or that his demeanor exhibited

incompetence.” Jones, 343 Ga. App. at 182 (2). A review of the transcript reveals that

he responded appropriately to questions. See Flesche v. State, 254 Ga. App. 3, 5 (1)

(561 SE2d 160) (2002) (throughout proceedings the defendant displayed no outbursts

or episodes of disorientation, and he responded coherently to questions). And despite

her initial concerns, Stodghill’s attorney indicated that his behavior and demeanor did

not warrant a competency evaluation. “In light of what the trial court knew at the time

of trial, we cannot find that it erred in proceeding without ordering a mental

evaluation.” Jones, 343 Ga. App. at 183 (2).

       3. Effective assistance of counsel.

       Stodghill argues that trial counsel was ineffective because she did not persist

in requesting a continuance and a competency evaluation after the trial court denied

her initial requests.

       To prevail on his claim, Stodghill “must show both that [his] counsel’s

performance was deficient and that the deficient performance so prejudiced [him]

that, but for the deficiency, there is a reasonable probability that the outcome of the

trial would have been different.” Reeves v. State, 346 Ga. App. 414, 418 (3) (816

SE2d 401) (2018) (citation and punctuation omitted). As for deficient performance,

                                             6
the question is whether the errors “are unreasonable ones no competent attorney

would have made under similar circumstances.” Stripling v. State, 304 Ga. 131, 138

(3) (b) (816 SE2d 663) (2018) (citation and punctuation omitted). “[T]o show that he

was prejudiced by the performance of his lawyer, (Stodghill) must prove a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Brown v. State, 302 Ga. 813, 814 (2) 809

SE2d 742) (2018) (citations and punctuation omitted). “Failure to make the required

showing of either deficient performance or sufficient prejudice defeats the

ineffectiveness claim.” McAllister v. State, 343 Ga. App. 213, 217 (3) (807 SE2d 14)

(2017) (citation and punctuation omitted).

             If a defendant wishes to claim ineffectiveness based on trial
      counsel’s failure to request a psychiatric evaluation [to determine his
      competency, he] must show a likelihood that such an evaluation would
      have affected the outcome at trial. Here, . . . the record fails to include
      any medical records, expert testimony, or other evidence of diagnosis or
      treatment that would cast light on the question of [Stodghill’s]
      competency. Accordingly, we conclude that (Stodghill) has failed to
      carry (his) burden to prove the prejudice prong of (his) claim that trial
      counsel was ineffective for failing to [reiterate the] request [for a]
      psychiatric examination.

                                          7
Brown v. State, 302 Ga. 813, 815 (2) (809 SE2d 742) (2018) (citations and

punctuation omitted). Since Stodghill has not demonstrated that he was prejudiced

by counsel’s failure to reiterate a request for a competency evaluation, he has not

demonstrated that counsel was ineffective for failing to seek a continuance to pursue

such a request. See Brown, supra.

      Judgment affirmed. McMillian, P.J. and Senior Appellate Judge Herbert E.

Phipps concur.




                                         8